IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                              AT NASHVILLE
                    Assigned on Briefs November 18, 2003

                   STATE OF TENNESSEE v. FLOYD PERROW

               Direct Appeal from the Circuit Court for Montgomery County
                         No. 40000431    Michael R. Jones, Judge



                   No. M2003-00319-CCA-R3-CD - Filed January 28, 2004


A Montgomery County jury convicted the Defendant, Floyd Perrow, of aggravated burglary, two
counts of aggravated rape, and aggravated assault. The trial court merged the two convictions of
aggravated rape and sentenced the Defendant to an aggregate thirty-six and a half years in prison.
On appeal, the Defendant contends that: (1) insufficient evidence exists in the record to support his
convictions; and (2) the trial court imposed an excessive sentence because it should have merged all
of the Defendant’s convictions into a single conviction. The State also appeals, contending that the
trial court erred by merging the two aggravated rape convictions. After thoroughly reviewing the
record, we conclude that sufficient evidence exists to support the Defendant’s convictions and that
the trial court did not err by failing to merge all of the convictions into a single conviction.
However, we conclude that the trial court erred by merging the two aggravated rape convictions.
Accordingly, we reverse this judgment by the trial court, and we reinstate the two aggravated rape
convictions. We remand the case to the trial court for re-sentencing on those two convictions.

 Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Circuit Court Reversed in Part,
                                    Affirmed in Part

ROBERT W. WEDEMEYER , J., delivered the opinion of the court, in which JOSEPH M. TIPTON and
JERRY L. SMITH, JJ., joined.

Gregory D. Smith, Clarksville, Tennessee, (on appeal), and Russell Church, Assistant District Public
Defender, Clarksville, Tennessee, (at trial and on appeal), for the appellant, Floyd Perrow.

Paul G. Summers, Attorney General and Reporter; Michael Moore, Solicitor General; David H.
Findley, Assistant Attorney General; John Wesley Carney, Jr., District Attorney General; and Arthur
Bieber, Assistant District Attorney General, for the appellee, State of Tennessee.

                                             Opinion
                                             I. Facts
       This case involves the rape and severe beating of L.M.1 (“victim”), a seventy-nine year old
woman, by an intruder who broke into her Clarksville home on the night of May 27, 2000. The
Montgomery County Grand Jury indicted the Defendant, Floyd Perrow, for one count of aggravated
burglary, one count of aggravated rape by vaginal penetration, one count of aggravated rape by
cunnilingus, and one count of attempted first degree murder. A jury convicted the Defendant of
aggravated burglary, two counts of aggravated rape, and aggravated assault as a lesser-included
offense of attempted first degree murder.2 The trial court merged the two counts of aggravated rape
and imposed an aggregate thirty-six and a half year sentence. The Defendant now appeals.

        The following evidence was presented at the Defendant’s trial in the Montgomery County
Circuit Court. Derek Crow, an officer with the Clarksville Police Department, testified that he was
dispatched to 3 Covington Street in Clarksville on the morning of May 28, 2000, to investigate a
possible burglary and rape. He stated that, when he arrived at the rear of the house, he noticed that
the glass on the screen door had been pushed in and the screen was lying on the back porch. Officer
Crow reported that, when he opened the screen door, he discovered that the door to the house was
also open and noticed that the bottom of the door frame was covered by freshly cut grass, as if
someone with grass on his shoes had kicked the door in. He explained that he believed the intruder
gained access into the victim’s house by first ripping the screen off of the screen door and then
kicking the door in with a grass-covered shoe.

         Officer Crow testified that, as he entered the house, he identified himself as a police officer
and then heard someone screaming in one of the rooms. The officer stated that, instead of waiting
for back-up police officers to arrive, “I went ahead and began clearing the residence to see if anyone
was inside and [to] see why the person was still screaming.” He reported that, as he entered a
hallway toward a bedroom, he saw the victim lying on her back at the front door, and, at first, he
thought she was dead because “she was completely covered in blood.” The officer explained that,
once he approached the victim and identified himself as a police officer, the victim started screaming
and moaning for help. He testified that “[s]he didn’t really believe at first, . . . that I was a police
officer and I reiterated to her that I was a police officer, [that] I was going to help her.” Officer Crow
reported that the victim had her feet pinned against the front door, “trying to keep anybody from
coming through the front door and she was begging me to help her and she just kept saying, ‘I need
some water, I need some water.’” He stated that the victim was wearing a nightgown that “was
completely open exposing her entire body,” so he grabbed a blanket off a chair and covered her with
it. The officer reported that he then called for an ambulance to assist the victim, and, once the
emergency medical technicians arrived, they cut the bloody nightgown off the victim. He explained
that, after he called for the ambulance, he finished clearing the house to make sure the intruder was
no longer in the house.

        1
            It is the policy of this Court to use initials of a rape victim rather than the victim’s name.

        2
          W hile we recognize that aggravated assault is not a lesser-included offense of attempted first degree
murd er, State v. Brown, No. M1999-00691-CCA-R3-CD, 2000 WL 262936 (Tenn. Crim. App., at Nashville, Mar. 9,
2000), perm. app. denied (Tenn. Sept. 10, 2001 ), the parties agreed to an amendment to Count Four of the indictment
to add the charge of aggravated assault and neither p arty raises this issue on app eal.

                                                              -2-
         Officer Crow stated that, as he was clearing the house, he noticed that the back bedroom had
“large amounts of blood” on the bed and the pillows. The officer stated that he questioned the victim
at the crime scene about the identity of her attacker, but the victim could not provide the attacker’s
name. He explained that “[the victim] . . . referred to [the attacker] as her grass boy, and I didn’t
understand that. And she said it’s the . . . tall slender black man that cuts my grass.” Officer Crow
testified that, when he asked her how she knew the attacker was her “grass boy,” the victim replied
“that she could see through the light that was coming through the bedroom window, that it was the
man that cuts her grass.” The officer explained that the victim told him that her sister would know
her “grass boy’s” name. He reported that the ambulance took the victim to the hospital about fifteen
to thirty minutes after it arrived at the house. Officer Crow stated that he secured the crime scene
until the Major Crimes Unit of the Clarksville Police Department arrived.

        Virginia Heflin, the victim’s sister, testified that she lived “up” the road from the victim in
Clarksville at the time the victim was attacked. Heflin stated that, in April or May of 2000, she hired
a man to take care of her yard and identified the Defendant as the yard man. Heflin stated that, when
the victim injured her shoulder, she recommended that the victim hire the Defendant to work in her
yard also. On cross-examination, Heflin explained that the Defendant first worked at the trailer park
that she managed, and then she hired him to do odd jobs in her yard. She stated, “I would just get
him to do little things, you know, and I would pay him and he would go home.” Heflin testified that
she did not know how many times the Defendant mowed the victim’s yard before the attack.

         The victim testified that she was seventy-nine at the time she was attacked in May of 2000.
She explained that, on January 31, 2000, she fell on the icy steps at her home and broke her shoulder.
The victim stated that, after the fall, she was unable to perform many daily tasks, and that because
of this injury, in combination with her existing arthritis, her sister said “that she didn’t think I ought
to be driving a mower and doing all those things.” The victim explained that her sister
recommended “[the Defendant] and said that he had mowed her grass and he was mowing other
folks’ grass everywhere around and work[ing] for people.” She identified the Defendant as the man
that she hired to mow her grass.

        The victim testified that she went to bed at about 10:00 p.m. or 10:30 p.m. on May 27, 2000.
She stated that she was sound asleep and then instantly awoke when the back door was “broke open.”
The victim explained, “It was just a very hard noise and I [knew] the back end of the house was
coming down.” She stated:

        I wished I had time to have done something, but . . . something happened so fast. .
        . . I heard the man coming through the hall–fast. And the next thing I knew, he
        lunged through the door and I [saw] who it was and then he was over me and choking
        me and had his big hands around my throat and I thought he would never turn me
        loose . . . .

The victim testified that the Defendant attacked her and lunged at her so fast that she did not have
time to react. She stated that she was wearing an old nightgown that buttoned down the front and


                                                   -3-
her briefs, or “step-ins.” The victim explained that, “[a]t the time he was choking me, I could not
breathe. Something happened that he turned me [loose].” She stated that the Defendant started
stripping her and “when I got my breath back and I started saying, ‘why are you doing this?’ And
he started hitting me, banging me again. He said . . . ‘shut up, b***h.’” The victim reported that the
Defendant slapped her hard every time she asked, “why are you doing this? Over and over again,
the slapping would go on.” She explained that the Defendant stripped her nightgown and her briefs
off “real fast” and threw them on the floor. She explained that the Defendant “was just grabbing my
arms and he was grabbing everywhere–you know, he was just taking over my body with every kind
of hand he could.” The victim testified that:

       [The Defendant] starting having sex with me, and then he would go in the other way
       quite a while and then he went down–my body with his mouth and his teeth, I don’t
       know what kind of sex would you call that? Anyway . . . I just don’t know why he
       did that, now, but that’s what he did.

She stated that the Defendant penetrated her vagina with his penis and that he performed oral sex on
her as well. She stated that the Defendant’s mouth and teeth touched her vagina. The victim
explained that the Defendant “kept knocking me out so hard . . . I guess I recognized we had gotten
on the floor and I wasn’t in the position he wanted me, so he kept a knocking–went to beating me
on the head then.” She stated that she did not know how she got on the floor, “[b]ut he was
screaming at me and me screaming back at him to put me back on the bed, the floor was hurting me
so bad. ‘Will you please put me back on the bed?’ He said, ‘shut up, b***h, I want you on your
belly.” She testified that the Defendant told her that he was going to stay all night with her. The
victim reported that the Defendant “kept knocking and then beat me and then a little later, I didn’t
know what [any]body was doing.” The victim stated that “I think he was beating me to death, I think
he was trying to rape a dead person.” She reported that, after the Defendant knocked her
unconscious, “I just couldn’t hardly guarantee what went on [for] a few hours . . . .” The victim
stated that she awoke on the floor and the Defendant was penetrating her vagina again with his penis.
She explained that the Defendant then thrust into her “about six hard times, before he got up and he
left just as nice as he could down the hall.”

       The victim testified that:

       I was laying there a long time, listening to see if he was going to come back. I was
       scared he might come back, if he thought I was even still alive. I thought he left me
       for dead for sure, so I laid right still a long time and listened and he didn’t come
       back, so–I started to crawl. I couldn’t get up on my feet and legs had no use at all in
       them, why–I don’t know? . . . I was taking one elbow that I had use of it, and moved
       this hip one way and then the other and I was going backwards. So, I got around the
       foot of my bed in the bedroom and the phone was pulled out, my phone in the
       bedroom was pulled out. . . . And then I thought, I’ve got to stay alive until I can get
       back down the hall now, so I had to get back down the hall to the living room the
       same way and when I got down there, I couldn’t reach up and get the phone, so I got


                                                 -4-
       it by the wire and pulled it down on my stool . . . .

The victim stated that she waited until daylight so she could read the numbers on the phone and then
called 9-1-1. She explained that the police officer came to her house a short time after she called the
police. The victim testified that she was on the floor by the front door when the officer arrived at
her house, and then the ambulance arrived and took her to the hospital.

         On cross-examination, the victim stated that she turned out all the lights when she went to
bed, “because [there were] plenty of lights shining through my curtains from those businesses out
there . . . .” She explained that, due to all of the light coming through her windows from the nearby
businesses, “I could get up to the bathroom without even turning a light on in the night.” The victim
stated that there were two convenience stores located near her bedroom windows. She testified that,
while the Defendant had worked in her yard, he had not yet mowed it because mowing was not yet
necessary. The victim explained that she told the Defendant when she hired him that “I don’t allow
anybody in my house that works for me and he didn’t say anything.” She stated that, after the
Defendant worked for her awhile, she allowed the Defendant to use her phone to call his sister,
“[b]ut I wish I hadn’t because it was against my rules.” The victim explained that she thought the
Defendant broke into her house at around midnight, though she did not know for certain. She stated
that she wears eye glasses all the time, though she does not wear them to bed. She explained that
she could cook breakfast without her glasses, but she could not read the newspaper without them.
The victim testified that, even without her glasses, she saw a “glimpse of” the Defendant as he came
into the room. She stated that she could not remember the Defendant’s name on the morning
following her attack, but she knew her attacker was the Defendant. The victim explained that she
instantly recognized the Defendant when he lunged through the door and attacked her. On re-direct
examination, the victim explained that the Defendant broke her eye socket when he beat her on the
head.

         Dr. William Driver Shippen, Jr., a physician with Clarksville Emergency Physicians at
Gateway Medical Center, was declared an expert in the field of emergency medicine by the trial
court. Dr. Shippen testified that he examined the victim on May 28, 2000, after she had been
physically and sexually assaulted. He stated that the victim told him that “she had been assaulted
by someone, [who] had apparently broken into her home and had hit her in the face and the upper
part of the body and she had been sexually assaulted by that same person.” The doctor reported that
the victim stated that her assailant penetrated her vaginally with his penis and later stated that he
performed oral sex on her. Dr. Shippen testified that the victim “had marked bruising and swelling
to the left side of her head and face and then bruising from the anterior, front part of the neck, and
some on the upper front part of the chest and both forearms. . . . The left eye socket was swollen
shut.” He stated that “X-rays and a cat scan revealed what is called a blow-out fracture of the [eye
socket].”

        Dr. Shippen testified that he also conducted a sexual assault examination, which revealed that
“[t]here were some superficial tears of the soft tissue around the skin and the soft tissue around the
outside part of the vaginal opening, and bruises to the inside aspect of both thighs.” He stated that


                                                 -5-
he did not discover any semen during his examination of the victim, though he explained that
penetration can occur without the semen being released. Dr. Shippen testified that the victim had
bruises on almost seventy-five percent of the left side of her face, which was consistent with injuries
inflicted with a closed fist. He stated that the victim also had severe bruising around her neck, “with
an apparent darker area of bruising over the larynx, the voice box area,” which was consistent with
injuries inflicted by choking the neck. The doctor explained that the bruises on the victim’s hands
and forearms were consistent with “fending off a blow” or being held down by an attacker. Dr.
Shippen explained that he believed that most people would become unconscious from the injuries
sustained by the victim because “[t]hey would sustain a concussion, the force transmitted to the head
and face would render the brain momentarily deprived of blood supply and let the person go
unconscious for an indefinite period of time.”

        Erin William Kellett, a homicide detective with the Clarksville Police Department, testified
that he investigated the rape of the victim that occurred during the night of May 27, 2000, and the
early morning hours of May 28, 2000. Detective Kellett stated that he talked with the victim’s sister,
Virginia Helflin, about the name of the man who mowed the victim’s grass. He stated that Helflin
gave him the Defendant’s name and told him that “he lived or stayed up in Long’s Mobile Home
Park, somewhere around in that area.” Detective Kellett testified that he and other officers checked
that location but were unable to locate the Defendant. He stated that, at 5:30 p.m. on May 28, 2000,
he received a call from his lieutenant, who stated that the Defendant had been picked up and was
being taken to the police station. Detective Kellett explained that he went to the police station to
interview the Defendant because he suspected that the Defendant was involved in the rape of the
victim.

         The detective stated that he read the Defendant his Miranda rights and had the Defendant
initial the “rights waiver” form at 6:22 p.m. on May 28, 2000. Detective Kellett reported that the
Defendant waived his rights and agreed to answer questions. The detective stated that he told the
Defendant about the allegations of rape against him and then asked the Defendant for his side of the
story. Detective Kellett explained:

       Basically, he stated that he needed a place to stay and that he used to cut grass for
       [the victim], so he went over there and entered the residence and had sex with her.
       . . . He stated that he kicked in the back door, went into her room and had sex with
       the lady.

The detective stated that the Defendant told him that he hit the victim one time and had sex with the
victim on the floor. Detective Kellett reported that, when he asked the Defendant whether the victim
fought with him, he replied, “Yes, she tried to fight back.” The detective stated that the Defendant
told him that the victim had underwear on at the time he attacked her but could not remember
whether she had on any other clothes. The detective explained that he then asked the Defendant why
he picked the victim’s house, and the Defendant replied, “because she was an old lady.” Detective
Kellett stated that he wrote the narrative of his interview with the Defendant at about 7:11 p.m. on
May 28, 2000. The detective explained that he allowed the Defendant to read the narrative to make


                                                 -6-
sure it was an accurate account of what happened. The detective reported that “I had him sign at the
end of the statement and then I wrote a statement down there, stating that this statement was written
by me, and then he signed it and then he put his initials at the end of each answer that I wrote down.”
The State then entered the Defendant’s statement to police into evidence.

        Detective Kellett stated that, after he gave a statement, the Defendant was taken to Gateway
Hospital. He reported that the crime scene investigators were unable to raise any latent prints of the
Defendant at the victim’s home, though they found a shoe print on the door. On cross-examination,
Detective Kellett stated that the Clarksville Police Department did not have video cameras set up to
record interviews with suspects, so he did not tape the interview with the Defendant, nor did he make
an audio recording. The detective stated that the Defendant told him that he was living under a
bridge, and police recovered personal belongings from someone under that bridge. Detective Kellett
explained that he read the Defendant his rights and asked him if he understood them, and the
Defendant told him that he understood. The detective stated that he did not have much experience
working with mentally retarded people. He explained that the Defendant “appeared to understand
what we were talking about.” Detective Kellett stated that, during the interview, he just let the
Defendant talk and “then I would interject every now and then.” The detective acknowledged that
the Defendant signed his name “Floyd Perrow” on one part of the statement and “Perrow Floyd” on
another part, and stated that he did not notice the different signatures at the time the Defendant
signed the statement. The detective explained that “[s]ome people write their last names first and
then their first initials.” When asked whether he came to a conclusion about the Defendant’s
intelligence, Detective Kellett testified that “I don’t know what his educational level is. I mean he
answered every question that I asked him and I understood what he was saying . . . . I wouldn’t say
that he was bright . . . .”

        Richard Raymond Bertot, Jr., a licensed practical nurse at Gateway Medical Center
Emergency Room, testified that he performed a male rape kit on the Defendant on the evening of
May 28, 2000. He stated that he asked the Defendant a series of questions on a pre-made form and
had the Defendant sign a consent form. Bertot explained that he then drew blood from the Defendant
and collected some pubic hair from him. The nurse testified, “The first question I asked him [was],
if he knew why he was here? The only thing he said to me [was] ‘I guess they say that I raped and
beat a woman,’ and [he was] not very emotional.” Bertot stated that he then asked, “Did fellatio,
cunnilingus, or anal penetration allegedly occur? And his answer was ‘yes.’” The nurse explained
that the Defendant “did not show any emotion, no remorse, no fear, no guilt, no sorrow, no anger,
nothing. His answers were very basic.” The Defendant did not present any evidence.

                                            II. Analysis

        On appeal, the Defendant contends that: (1) insufficient evidence exists in the record to
support his convictions; and (2) the trial court imposed an excessive sentence because it should have
merged all of the Defendant’s convictions into a single conviction. The State contends that the trial
court erred by merging the two aggravated rape convictions.



                                                 -7-
                                  A. Sufficiency of the Evidence

        The Defendant contends that the evidence presented at trial was insufficient to support all
of his convictions. When an accused challenges the sufficiency of the evidence, an appellate court’s
standard of review is whether, after considering the evidence in the light most favorable to the
prosecution, any rational trier of fact could have found the essential elements of the crime beyond
a reasonable doubt. Tenn. R. App. P. 13(e); Jackson v. Virginia, 443 U.S. 307, 324 (1979); State
v. Smith, 24 S.W.3d 274, 278 (Tenn. 2000). This rule applies to findings of guilt based upon direct
evidence, circumstantial evidence, or a combination of both direct and circumstantial evidence.
State v. Pendergrass, 13 S.W.3d 389, 392-93 (Tenn. Crim. App. 1999).

        In determining the sufficiency of the evidence, this Court should not re-weigh or re-evaluate
the evidence. State v. Matthews, 805 S.W.2d 776, 779 (Tenn. Crim. App. 1990). Nor may this
Court substitute its inferences for those drawn by the trier of fact from the evidence. State v. Buggs,
995 S.W.2d 102, 105 (Tenn. 1999); Liakas v. State, 286 S.W.2d 856, 859 (Tenn. 1956). Questions
concerning the credibility of the witnesses, the weight and value of the evidence, as well as all
factual issues raised by the evidence are resolved by the trier of fact. Liakas, 286 S.W.2d at 859.
This Court must afford the State of Tennessee the strongest legitimate view of the evidence
contained in the record, as well as all reasonable inferences which may be drawn from the evidence.
State v. Evans, 838 S.W.2d 185, 191 (Tenn. 1992). Because a verdict of guilt against a defendant
removes the presumption of innocence and raises a presumption of guilt, the convicted criminal
defendant bears the burden of showing that the evidence was legally insufficient to sustain a guilty
verdict. Id.

        The Defendant was convicted of the following offenses: one count of aggravated burglary;
two counts of aggravated rape; and one count of aggravated assault as a lesser-included offense of
attempted first degree murder. The Defendant contends that the State failed to prove “the required
mens rea that [the Defendant] either knew he was making illegal acts or intended to take illegal
actions. As such, an essential element of all four convicted crimes, namely intent, is lacking.” The
Defendant maintains that, due to his low IQ, he did not know he was committing illegal acts. We
disagree with the Defendant’s assertions.

                                     1. Aggravated Burglary

        A person commits aggravated burglary who, without the effective consent of the property
owner, enters a habitation with the intent to commit a felony, theft or assault or enters a habitation
and commits or attempts to commit a felony, theft or assault. Tenn. Code Ann. §§ 39-14-402(a), -
403(a) (1997). For the purposes of aggravated burglary, “habitation” means “any structure, including
buildings, module units, mobile homes, trailers, and tents, which is designed or adapted for the
overnight accommodation of persons.” Tenn. Code Ann § 39-14-401(1)(A) (1997). The Code
defines “enter” for the purposes of burglary as an “[i]ntrusion of any part of the body [of the
property],” Tennessee Code Annotated section 39-14-402(b)(1), or “[i]ntrusion of any object in
physical contact with the body or any object controlled by remote control, electronic or otherwise.”


                                                 -8-
Tenn. Code Ann. § 39-14-402(b)(2).

        In this case, the Defendant made the following statement to police: “I was walking around
last night. I needed a place to stay. I went to Virginia’s sister’s house. I worked for her cutting
grass. I kicked in the back door and went into her bedroom and had sex with the lady.” The
Defendant stated that while he was having sex with the victim, the victim “tried to fight back.” The
Defendant further explained to police that he picked the victim’s house “[b]ecause she was an old
lady.” The victim testified that she awoke when she heard her back door being kicked in on the
evening of May 27, 2000. She stated that she immediately recognized the Defendant when he lunged
into her bedroom and started to beat and rape her. The victim testified that the Defendant performed
cunnilingus on her and then penetrated her vagina with his penis. She further testified that the
Defendant broke her eye socket during the course of the beatings. This evidence clearly shows that
the Defendant entered the victim’s residence and proceeded to beat and rape the victim repeatedly.
The Defendant presented no evidence of his intelligence, or lack thereof, or how his intelligence
level affected his mental culpability to commit aggravated burglary. The Defendant showed by his
actions on the night of the attack and by his confession to police that he intended to commit burglary
by unlawfully entering the victim’s residence and repeatedly raping and beating the victim.
Accordingly, we conclude that a rational trier of fact could have found the essential elements of
aggravated burglary beyond a reasonable doubt.

                                        2. Aggravated Rape

        Tennessee Code Annotated section 39-13-502(a) (1997) defines aggravated rape as:
“[U]nlawful sexual penetration of a victim by the defendant or the defendant by a victim
accompanied by any of the following circumstances: . . . (2) The defendant causes bodily injury to
the victim. . . .” Tennessee Code Annotated section 39-13-501(7) (1997) states that “‘[s]exual
penetration’ means sexual intercourse, cunnilingus, fellatio, anal intercourse, or any other intrusion,
however slight, of any part of a person’s body or of any object into the genital or anal openings of
the victim’s, the defendant’s, or any other person’s body, but emission of semen is not required . .
. .” Cunnilingus, “a sexual activity involving oral contact with the female genitals,” does not require
that the mouth or tongue actually penetrate into the vagina. See State v. Hoyt, 928 S.W.2d 935, 942
(Tenn. 1995) (quoting State v. Vanderbilt, No. 70, 1992 WL 69650, at *2 (Tenn. Crim. App., at
Jackson, April 8, 1992), perm. app. denied (Tenn. 1992)), overruled on other grounds by Spicer v.
State, 12 S.W.3d 48 (Tenn. 2000); State v. Crabtree, No. E2001-02374-CCA-R3-CD, 2003 WL
240015, at*4 (Tenn. Crim. App., at Knoxville, Jan. 31, 2003), perm. app. denied (Tenn. June 30,
2003).

        In this case, the jury convicted the Defendant of one count of aggravated rape for penetrating
the victim’s vagina with his penis and one count of aggravated rape for performing cunnilingus, or
oral sex, on the victim. The victim testified that the Defendant “starting having sex with me, and
then he would go in the other way quite a while and then he went down–my body with his mouth and
his teeth. . . .” She stated that the Defendant penetrated her vagina with his penis and that he
performed oral sex on her as well. She testified that the Defendant’s mouth and teeth touched her


                                                 -9-
vagina. The Defendant admitted to police that he “had sex with the lady” and that he had sex with
the victim “[o]n the floor.” When asked whether the victim fought with him, the Defendant replied,
“Yes, she tried to fight back.” When asked by a nurse whether “fellatio, cunnilingus, or anal
penetration allegedly occur[red],” the Defendant answered, “yes.” This evidence is clearly sufficient
to show that the Defendant sexually penetrated the victim with his penis and his mouth.

        The evidence also showed that the victim suffered bodily injury. Dr. Shippen testified that
the victim “had marked bruising and swelling to the left side of her head and face and then bruising
from the anterior, front part of the neck, and some on the upper front part of the chest and both
forearms. . . . The left eye socket was swollen shut.” He stated that “X-rays and a cat scan revealed
what is called a blow-out fracture of the [eye socket].” Dr. Shippen testified that he also conducted
a sexual assault examination, which revealed that “[t]here were some superficial tears of the soft
tissue around the skin and the soft tissue around the outside part of the vaginal opening, and bruises
to the inside aspect of both thighs.” The evidence clearly shows that the Defendant penetrated the
victim’s vagina by performing cunnilingus and by having sexual intercourse with the victim, and that
the victim suffered serious bodily injury. Accordingly, we conclude that a rational trier of fact could
have found the Defendant guilty on both counts of aggravated rape beyond a reasonable doubt.

                                      3. Aggravated Assault

        A person commits aggravated assault if he or she “[i]ntentionally or knowingly commits an
assault as defined in § 39-13-101 and: (A) Causes serious bodily injury to another; or (B) Uses or
displays a deadly weapon.” Tenn. Code Ann. § 39-13-102(a) (1997). Tennessee Code Annotated
section 39-13-101(a) (1997) states that a person commits assault if he or she: “(1) Intentionally,
knowingly or recklessly causes bodily injury to another; (2) Intentionally or knowingly causes
another to reasonably fear imminent bodily injury; or (3) Intentionally or knowingly causes physical
contact with another and a reasonable person would regard the contact as extremely offensive or
provocative.”

        In this case, the jury convicted the Defendant of one count of aggravated assault as a lesser-
included offense of attempted first degree murder. The victim testified that the Defendant choked
her neck and repeatedly beat her head and body with his hands, causing her to go unconscious. The
victim stated that the Defendant started stripping her and “when I got my breath back and I started
saying, ‘why are you doing this?’ And he started hitting me, banging me again. He said . . . ‘shut
up, b***h.’” The victim reported that the Defendant slapped her hard every time she asked, “why
are you doing this? Over and over again, the slapping would go on.” Dr. Shippen testified that the
victim had severe bruising on her face, neck, upper chest, and forearms and a fractured eye socket
as a result of the beating. The Defendant admitted to police that the victim fought with him and that
he hit the victim one time. This evidence is sufficient to support the jury’s finding that the
Defendant intentionally or knowingly beat the victim, causing serious bodily injury to the victim.
Accordingly, we conclude that a rational trier of fact could have found the essential elements of
aggravated assault beyond a reasonable doubt.



                                                 -10-
                                         B. State v. Anthony Issue

         The Defendant contends that the sentence imposed by the trial court was excessive3 because
the trial court failed to merge the Defendant’s convictions for aggravated burglary, aggravated rape
and aggravated assault pursuant to State v. Anthony, 817 S.W.2d 299 (Tenn. 1991). The Defendant
contends that “[t]he actions in this case all appear to relate to a common scheme or plan. If this
Court finds [the Defendant] was mentally competent to form the intent to commit burglary, rape
and/or murder, then the actions should merge as a single crime according to State v. Anthony.” We
disagree with the Defendant’s argument.

        In Anthony, the Tennessee Supreme Court held that a separate kidnapping conviction may
violate due process when “the confinement, movement, or detention is essentially incidental to the
accompanying felony” and not “significant enough, in and of itself, to warrant independent
prosecution . . . .” Anthony, 817 S.W.2d at 306; see State v. Cozart, 54 S.W.3d 242, 244-45 (Tenn.
2001). The Anthony court vacated the aggravated kidnapping convictions because it found that they
were essentially incidental to the other felony offense for which the defendants had been convicted,
armed robbery. Anthony, 817 S.W.2d at 307. However, the Tennessee Supreme Court has never
extended the analysis adopted in Anthony beyond the kidnapping context. State v. Ralph, 6 S.W.3d
251, 256-57 (Tenn. 1999) (holding due process was not violated by dual convictions for burglary and
theft); see State v. Barney, 986 S.W.2d 545, 548 (Tenn. 1999) (holding that the “essentially
incidental” test developed in Anthony “is not helpful in the context of sexual offenses”); State v.
Dixon, 957 S.W.2d 532 (Tenn. 1997) (applying the Anthony analysis and upholding a separate
conviction for aggravated kidnapping for detention that occurred during the course of an aggravated
assault and attempted sexual battery); State v. Coleman, 865 S.W.2d 455, 457 (Tenn. 1993)
(applying the test enunciated in Anthony and vacating a kidnapping conviction because the abduction
was essentially incidental to the robbery). In State v. Waters, No. M2001-02682-CCA-R3-CD, 2003
WL 213777, at *14 (Tenn. Crim. App., at Nashville, Jan. 30, 2003), perm. app. denied (Tenn. June
2, 2003), this Court declined to extend Anthony to include separate convictions for aggravated rape,
aggravated robbery, and aggravated burglary. Likewise, we decline to extend Anthony to include
separate convictions for aggravated burglary, aggravated rape, and aggravated assault.

        Each of these offenses contains different elements as defined by statute. Aggravated burglary
is the unlawful entry into a habitation with the intent to commit a felony, theft or assault or
accompanied by the actual commission or attempt to commit a felony, theft or assault. Tenn. Code
Ann. §§ 39-14-402(a), -403(a). Aggravated rape is the unlawful sexual penetration of a victim by
the defendant or the defendant by a victim accomplished by force or coercion and a weapon or
accompanied by bodily injury to the victim. Tenn. Code Ann. § 39-13-502(a)(1), (2). Aggravated
assault is the intentional or knowing assault on a person using or displaying a deadly weapon or
causing serious bodily injury. Tenn. Code Ann. § 39-13-102(a)(1)(A), (B). Each of these offenses


        3
          In his appellate brief, the Defendant failed to argue any sentencing issues other than the Anthony issue.
Accordingly, we conclude that the Defendant has waived any other sentencing issues. Tenn. R. App. P. 13(b); Tenn.
R. Ct. Crim. App. 10(b).

                                                       -11-
may be committed without committing the others. Therefore, we conclude that the Defendant’s
separate convictions for aggravated burglary, aggravated rape, and aggravated assault do not violate
due process.

                        C. Merger of the Aggravated Rape Convictions

       Finally, the State contends that the trial court erred in merging the Defendant’s convictions
for aggravated rape by cunnilingus and aggravated rape by penile penetration into one aggravated
rape conviction under State v. Phillips, 924 S.W.2d 662 (Tenn. 1996). The trial court merged the
two aggravated rape convictions because it found that “[t]his was one continuous act.” We agree
with the State’s assertion.

        The State’s argument that the trial court erred in merging the Defendant’s aggravated rape
convictions requires double jeopardy analysis. The double jeopardy clause of the Fifth Amendment
to the United States Constitution affords a defendant three basic protections: “(1) protection against
a second prosecution for the same offense after acquittal; (2) protection against a second prosecution
for the same offense after conviction; and (3) protection against multiple punishments for the same
offense.” Phillips, 924 S.W.2d at 664 (citing North Carolina v. Pearce, 395 U.S. 711, 717 (1969));
see State v. Beauregard, 32 S.W.3d 681, 682 (Tenn. 2000). The present issue concerns the third
category of protections.

        Multiplicity involves the division of conduct into discrete offenses, creating several offenses
out of a single offense. Phillips, 924 S.W.2d at 664. In Phillips, the Tennessee Supreme Court
explained that, in determining whether offenses are “stacked” so as to be multiplicitous, the
following principles should be considered:

        1. A single offense may not be divided into separate parts; generally, a single
        wrongful act may not furnish the basis for more than one criminal prosecution;
        2. If each offense charged requires proof of a fact not required in proving the other,
        the offenses are not multiplicitous; and
        3. Where time and location separate and distinguish the commission of the offenses,
        the offenses cannot be said to have arisen out of a single wrongful act.

Id. at 665 (citations omitted). The Phillips court noted that the following factors are also significant
in determining whether sexual offenses are multiplicitous:

        1. The nature of the act;
        2. The area of the victim’s body invaded by the sexually assaultive behavior;
        3. The time elapsed between the discrete conduct;
        4. The accused’s intent, in the sense that the lapse of time may indicate a newly
        formed intent to again seek sexual gratification or inflict abuse; and
        5. The cumulative punishment.



                                                 -12-
Id. The Phillips court observed “that the presence and absence of any one factor or a combination
of them other than the nature of the act is not determinative of the issue.” Id.

         The Tennessee Supreme Court noted that “although separate acts of intercourse may be so
related as to constitute one criminal offense, generally rape is not a continuous offense, but each act
of intercourse constitutes a distinct and separate offense.” Id. at 664. Tennessee Code Annotated
section 39-13-501(7) states that “‘[s]exual penetration’ means sexual intercourse, cunnilingus,
fellatio, anal intercourse, or any other intrusion, however slight, of any part of a person’s body or of
any object into the genital or anal openings of the victim’s, the defendant’s, or any other person’s
body, but emission of semen is not required. . . .” These discrete types of sexual penetration are
subsumed by Tennessee Code Annotated section 39-13-502, the aggravated rape statute. The
Phillips court noted that “[e]ach act, in our opinion, is capable of producing its own attendant fear,
humiliation, pain, and damage to the victim. Each type of penetration requires a purposeful act on
the part of the perpetrator.” Phillips, 924 S.W.2d at 665.

        In Phillips, the Tennessee Supreme Court upheld convictions for aggravated rape for three
separate acts of sexual penetration: the defendant inserted a plastic object into the victim’s vagina;
he performed cunnilingus; and he forced her to engage in vaginal intercourse. Id. at 663-64. The
Phillips court found that the defendant committed three separate offenses because each of the sexual
acts, which expended approximately three hours, required a different body position and engaged
different body parts. Id. at 665. In State v. Kendrick, 38 S.W.3d 566, 569 (Tenn. 2001), the
Tennessee Supreme Court applied the Phillips factors and concluded that the defendant committed
two separate and distinct offenses after the proof showed that the defendant forced the victim to
perform fellatio on him and then forced the victim to have vaginal intercourse. In Barney, 986
S.W.2d at 549-50, the Tennessee Supreme Court applied the Phillips factors in determining whether
the acts of aggravated sexual battery and rape of a child were discrete acts that justified separate
convictions. The Barney court found that “the acts, although close in time, were not performed
simultaneously.” Id. at 550. Further, the court concluded that each act was “capable of producing
its own attendant fear, humiliation, pain, and damage to the victim,” and “each act required a
different body position and engaged different body parts, evidencing a separate intent on the part of
the defendant.” Id.

        In State v. Medlock, No. W2000-03009-CCA-R3-CD, 2002 WL 1549707, at *4 (Tenn. Crim.
App., at Jackson, Jan. 16, 2002), perm. app. denied (Tenn. July 1, 2002), this Court found that the
evidence established two separate acts of vaginal penetration, one with a coat hanger and one penile.
The court reasoned that each act was of a different nature and occurred “more than a few minutes
apart” in different rooms of the house. Id. Likewise, in Waters, 2003 WL 213777, at *12, this Court
concluded that defendant’s conduct constituted two separate and distinct offenses of aggravated rape
after the evidence showed that the defendant forced the victim to perform fellatio on him twice, five
minutes apart. The court found that, “[u]nder the circumstances, each act of forced fellatio was
capable of producing its own ‘fear, humiliation, pain, and damage to the victim.’” Id. (quoting
Barney, 986 S.W.2d at 550).



                                                 -13-
       However, in State v. Arnett, No. 03C01-98110-CR-00395, 2000 WL 122222, at *7 (Tenn.
Crim. App., at Knoxville, Feb. 2, 2000), aff’d, 49 S.W.3d 250 (Tenn. 2001), this Court merged the
defendant’s two convictions for aggravated rape, holding that the separate convictions violated
double jeopardy principles. The court explained:

        Clearly, the penetrations invaded the same body area of the victim, with only seconds
        elapsing between the two penetrations. Obviously, from the victim’s testimony, the
        digital penetration was merely the means of completing the penile penetration. We
        are unable to conclude that the intervening seconds between the penetrations
        provided a sufficient lapse of time so as to permit the development of “a newly
        formed intent” as the digital penetration only served to facilitate the penile
        penetration.

Id. (citing Phillips, 924 S.W.2d at 665).

        In the case under submission, the victim testified that the Defendant penetrated her vagina
with his penis and that he performed oral sex on her as well. She stated that the Defendant’s mouth
and teeth touched her vagina. The victim explained that the Defendant kept “beating me on the
head” because “I wasn’t in the position he wanted me.” The victim did not testify about the lapse
of time in between each sexual act, though she stated that the entire episode lasted all night long.
She stated that the Defendant knocked her unconscious, and then, when she “came to,” the
Defendant was having vaginal intercourse with her again. She stated that, when the Defendant
finally finished raping her, “it didn’t [seem] very long until daylight and . . . I think that was right
after 5:00 [a.m.]” The Defendant admitted to police that he “had sex with the lady” and that he had
sex with the victim “[o]n the floor.” When asked whether the victim fought with him, the Defendant
replied, “Yes, she tried to fight back.” When asked by a nurse whether “fellatio, cunnilingus, or anal
penetration allegedly occur[red],” the Defendant answered, “yes.”

        We disagree with the trial court that this was “one continuous act” and conclude that the
Defendant’s conduct constituted two separate and distinct offenses of aggravated rape. The proof
shows that the Defendant performed cunnilingus on the victim and, as a separate and distinct act,
penetrated her vagina with his penis. Indeed, the Defendant’s act of performing oral sex on the
victim required him to be in a different body position and engage different body parts than his act
of vaginal intercourse with the victim, which evidences a separate intent on the part of the
Defendant. Phillips, 924 S.W.2d at 665. Moreover, each separate act of cunnilingus and vaginal
intercourse required a purposeful act by the Defendant. Id. Though the duration of the attack is not
entirely clear, the victim stated that it lasted all night long, at least until 5:00 a.m. We also conclude
that each act by the Defendant produced “its own attendant fear, humiliation, pain, and damage to
the victim.” Id. Therefore, we conclude that the trial court erred by merging the Defendant’s two
aggravated rape convictions. Accordingly, we reverse the trial court’s judgment merging the two
aggravated rape convictions and reinstate both convictions. We remand the case to the trial court
for re-sentencing on the two convictions of aggravated rape.



                                                  -14-
                                       III. Conclusion

      In accordance with the foregoing authorities and reasoning, we REVERSE the trial court’s
judgment merging the two aggravated rape convictions and REINSTATE both convictions. We
REMAND the case to the trial court for re-sentencing on the two convictions of aggravated rape.
We AFFIRM the judgments of the trial court in all other respects.


                                                    ___________________________________
                                                    ROBERT W. WEDEMEYER, JUDGE




                                             -15-